DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on November 8, 2021.  No claims have been amended. New claim 7 has been added. No claims have been cancelled. Thus, claims 1-7 are pending and examined below.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-094574, filed on May 11, 2017.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 11, 2019, April 20, 2021, and August 17, 2021 are in compliance with the provisions of 37 


Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C. § 102 filed November 8, 2021 have been fully considered, but they are not persuasive.
Examiner is of the opinion that claims 1-7 are sufficiently anticipated by
Yoshida.
	Applicant argues that there is no disclosure in Yoshida that the emotion correlation data 103b is used for selecting a mode of driver support.  Applicant articulates that “the mode of driver support in Yoshida is determined based on the driver characteristic data 130a”.  Examiner is in agreement with applicant that “the driver’s characteristic (data 130a) of Yoshida is different from the emotion correlation data 130b of Yoshida”.  However, paragraph [0082] cites that “driver characteristic recording unit 134 uses the above-mentioned driver characteristic information (driver characteristic data 130a) in order to create the above-mentioned emotion correlation data 130b.”, whereby in paragraph [0051], “The emotion correlation data 130b is information indicative of in what traveling state the driver (or occupant) is likely to feel uneasy. The emotion correlation data 130b includes at least position information on a point at which the degree of uneasiness of the driver reaches a predetermined level or more.”, and paragraph [0116] citing step “S245, it is determined whether the degree of uneasiness exceeds a predetermined threshold or not, that is, whether the driver's uneasiness is 
Since no amendments were made to the original claims, the rejection rationales
remain unchanged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (US-20170303842-A1).

Regarding claim 1, Yoshida teaches a vehicle driving control system which has a function of automatically driving a vehicle (see Yoshida, Abstract, figure 1, paragraphs 24-25, regarding “onboard (vehicle driving control) system (100) equipped to a vehicle includes a vehicle control device controlling a switching of a driving mode of the vehicle between a manual driving and a self-driving (automatically driving)”), wherein a control device which controls the driving control system includes: a stress tolerance determination unit which determines stress tolerance of a driver of the vehicle (see Yoshida, Abstract, figure 1, paragraphs 24-25, and 139, regarding “driving switching unit 135 functions as a determination unit” and “as an uneasiness coping unit”, whereby the driving switching unit 135, a component of “the vehicle control device (of onboard system 100) determines whether a degree of uneasiness (for example, stress tolerance) felt by the driver exceeds a threshold or not”); a stress tolerance storage unit which stores the stress tolerance determined by the stress tolerance determination unit (see Yoshida, Abstract, figure 1, paragraphs 24-25, 44, 51, and 139, regarding driver characteristic data 130a (stored in storage unit 130), as recorded by “the driver characteristic recording unit 134 according to the present embodiment stores emotion correlation data 130b indicative of a correlation between the traveling state of the vehicle and the degree of driver's (or occupant's) uneasiness (stress tolerance) in the storage unit 130”, whereby, for example, storage unit 130 is performing the function of a stress tolerance storage unit); a driving switching determination unit which determines whether it is necessary to forcibly switch to manual driving of the driver during automatic driving of the vehicle (see Yoshida, Abstract, figure 1, paragraphs 24-25, 46, and 139, regarding “the driving switching (determination) unit 135 determines whether the switching from the self-driving to the manual driving is required within a predetermined time or not”); a driver assistance format selection unit which selects a driver assistance format based on the stress tolerance stored in the stress tolerance storage unit when the driving switching determination unit determines that it is necessary to switch from the automatic driving to the manual driving (see Yoshida, Abstract, figure 1, paragraphs 24-25, 49, and 139, regarding “the driving switching (determination) unit 135 performs the notification in the form corresponding to the driver's characteristic (personality, excise capacity, etc.). Specifically, notification time, a magnitude of notification sound, a notification procedure and so on may be set according to the current driver”, whereby, for example, driving switching unit 135 performs the function of a driver assistance format selection unit by selecting a notification (driver assistance format) based on driver characteristic (such as stress tolerance) data 130 stored in storage unit 130); and a driver assistance execution unit which performs driver assistance when the vehicle is forcibly switched from the automatic driving to the manual driving based on the driver assistance format selected by the driver assistance format selection unit (see Yoshida, Abstract, figure 1, paragraphs 24-25, 49, and 139, regarding “the driving switching unit 135 performs the notification in the form corresponding to the driver's characteristic (personality, excise capacity, etc.). Specifically, notification time, a magnitude of notification sound, a notification procedure and so on may be set according to the current driver”, whereby, for example, driving switching unit 135 performs the function of a driver assistance execution unit by dispatching the notification (driver assistance format) based on a selection determined by the driver assistance format selection unit, another component of driving switching unit 135).

Regarding claim 2, Yoshida teaches the vehicle driving control system according to claim 1, including wherein the stress tolerance determination unit is a unit which determines the stress tolerance of the driver based on a heart rate of the driver or an answer to a question given from the stress tolerance determination unit to the driver (see Yoshida, Abstract, figure 1, paragraphs 24-25, 44, 51, 78, and 139, regarding driver characteristic data 130a (stored in storage unit 130), such as uneasiness (stress tolerance), as recorded by the driver characteristic recording unit 134, can be derived from (based on) “bio-sensing items of the driver (the level of electroencephalograms, the level of the electrocardiogram, the heart rate, the blood pressure, the muscle action (myoelectric potential), and the amount of perspiration”).

Regarding claim 3, Yoshida teaches the vehicle driving control system according to claim 1, including wherein the driving switching determination unit is a unit which determines whether it is necessary to switch the vehicle from the automatic driving to the manual driving when a collision allowance time before the vehicle collides with an obstacle located in front of the vehicle is equal to or less than a preset time threshold value or when a distance between the vehicle and the obstacle is equal to or less than a preset distance threshold value which is preset according to a speed of the vehicle (see Yoshida, Abstract, figure 1, paragraphs 24-25, 37-38, 46, 62, and 139, regarding “the driving switching (determination) unit 135 determines whether the switching from the self-driving to the manual driving is required within a predetermined time or not”, whereby, for example, a “periphery monitoring ECU 9 specifies surrounding situation of the vehicle (what object is present on which position) on the basis of the input information (image, distance and direction to the object) input from the radar 7 and the camera 8, and controls the vehicle so that the vehicle does not collide with the object”, and driver state information of “Time-varying content (collision allowance) of an inter-vehicle distance to a preceding vehicle” are provided, such that it was well-known by those skilled in the art at time of applicant’s filing that with real-time speed, distance, and a collision allowance time based on comparison to preset speed, time, and distance thresholds, that a necessity determination to switch modes from automatic to manual driving can be (calculated) determined).

Regarding claim 4, Yoshida teaches the vehicle driving control system according to claim 1, including, wherein the driver assistance format is a format which provides information configured to urge the manual driving of the driver (see Yoshida, Abstract, figure 1, paragraphs 24-25, 46, and 139, regarding “the driving switching (determination) unit 135 determines whether the switching from the self-driving to the manual driving is required within a predetermined time or not”, whereby, for example, “when it is determined that the switching is required, the driver is notified of a fact that the manual driving is required with the use of the display device 2, a sound generation device (not illustrated), a vibration actuator (not illustrated) that vibrates a driver's seat or the like”, such that the provided notification (information) is configured to urge the manual driving of the driver).

Regarding claim 7, Yoshida teaches the vehicle driving control system according to claim 1, including wherein the stress tolerance is an index indicating how easily the driver is likely to panic, regardless of physical condition, due to sudden situation (see Yoshida, Abstract, figure 1, paragraphs 24-25, 44, 51, and 139, regarding driver characteristic data 130a (stored in storage unit 130), as recorded by “the driver characteristic recording unit 134 according to the present embodiment stores emotion correlation data 130b indicative of a correlation between the traveling state of the vehicle and the degree of driver's (or occupant's) uneasiness (stress tolerance) in the storage unit 130”, whereby, for example, storage unit 130 is performing the function of a stress tolerance storage unit storing thresholds (indices) of historical driving situations from driving state information detected by the driving state detection unit 131 and operation state information of the self-travelling control unit 133, that may be used by driving switching unit 135 to determine a change in mode of driver support, with or without real-time input of physical condition of current driver characteristic data 130a).

Regarding claim 5, independent claim 5 is the equivalent method with functional elements performed by the vehicle driving control system of independent claim 1, 

Regarding claim 6, independent claim 6 is a computer apparatus with a controller performing the identical functional elements of the control device of the vehicle driving control system of independent claim 1, therefore claim 6 is also rejected under 35 U.S.C. 102(a)(2) for the same rationale as claim 1.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/P.Y.N./Examiner, Art Unit 3661 

February 11, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661